UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X
                                                          :                            3/3/2020
WAYNE SMITH,                                              :
                                                          :
                                        Plaintiff,        :
                                                          :         19-CV-8941 (VSB)
                      -against-                           :
                                                          :             ORDER
NEW YORK CITY HOUSING AUTHORITY,:
                                                          :
                                        Defendant. :
                                                          :
----------------------------------------------------------X

VERNON S. BRODERICK, United States District Judge:

        On March 2, 2020, Defendant filed a motion to dismiss the complaint pursuant to Federal

Rules of Civil Procedure 12(b)(1) and 12(b)(6). (Doc. 12.) Under Federal Rule of Civil

Procedure 15(a)(1)(B), a plaintiff has 21 days after the service of a motion under Rule 12(b) to

amend the complaint once as a matter of course. Accordingly, it is hereby:

        ORDERED that Plaintiff shall file any amended complaint by March 23, 2020. It is

unlikely that Plaintiff will have a further opportunity to amend.

        IT IS FURTHER ORDERED that if no amended complaint is filed, Plaintiff shall serve

any opposition to the motion to dismiss by April 1, 2020. Defendant’s reply, if any, shall be

served by April 15, 2020. At the time any reply is served, the moving party shall supply

Chambers with two courtesy copies of all motion papers pursuant to my Individual Rules by

mailing or delivering them to the Thurgood Marshall United States Courthouse, 40 Foley Square,

New York, New York.



The Clerk of Court is further directed to mail a copy of this Order to the pro se Plaintiff.
SO ORDERED.

Dated: March 3, 2020
       New York, New York

                            ______________________
                            Vernon S. Broderick
                            United States District Judge
